Case 2:19-cr-00231-FMO Document 119 Filed 08/24/20 Page 1of5 Page ID #:610

United States District Court
Central District of California

 

 

UNITED STATES OF AMERICA ys. Docket No. CR 19-00231-FMO-2
Defendant JOEL AGUIRRE CORTES Social Security No. N) OO N_ _E
akas: _NONE (Last 4 digits)

 

JUDGMENT AND PROBATION/COMMITMENT ORDER

 

 

MONTH DAY YEAR

 

 

 

In the presence of the attorney for the government, the defendant appeared in person on this date. 08 21 2020
COUNSEL | John Barton, CJA Panel Attorney

 

(Name of Counsel)

PLEA | GUILTY, and the court being satisfied that there is a factual basis for the plea. [ | NOLO [ | NOT
CONTENDERE GUILTY

FINDING There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
Count 1: Conspiracy to Distribute Controlled Substances 21 U.S.C. § 846, 841(b)(1)(A)iii

JUDGMENT) The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the

AND PROB/ | contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
COMM Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
ORDER custody of the Bureau of Prisons to be imprisoned for a term of: sixty (60) months.

 

 

Defendant Joel Aguirre Cortes (“Defendant”) is committed on Count One of the First Superseding
Indictment to the custody of the Bureau of Prisons for a term of sixty (60) months. The Court recommends that
defendant be placed in a Federal Correctional Institution in Pekin, Illinois.

Upon release of imprisonment, defendant shall be placed on supervised release for a term of one (1)
year, under the following terms and conditions:

1. Defendant shall comply with the rules and regulations of the United States Probation &
Pretrial Services Office and General Order 20-04, excluding Condition 14 in Section One
of that Order.

2. Defendant shall not commit any violation of local, state, or federal law ordinance.

3: Defendant shall refrain from any unlawful use of a controlled substance. Defendant shall
submit to one drug test within 15 days of release from custody and at least two periodic
drug tests thereafter, not to exceed eight tests per month, as directed by the Probation
Officer.

4. Defendant shall participate in an outpatient substance abuse treatment and counseling
program that includes urinalysis, breath or sweat patch testing, as directed by the
Probation Officer. Defendant shall abstain from using alcohol and illicit drugs, and from
abusing prescription medications during the period of supervision.

5. As directed by the Probation Officer, defendant shall pay all or part of the costs of the

 

CR-104 (wpd 10/18) JUDGMENT & PROBATION/COMMITMENT ORDER Page | of 5
Case 2:19-cr-00231-FMO Document 119 Filed 08/24/20 Page 2o0f5 Page ID #:611

USA vs. JOEL AGUIRRE CORTES Docket No.: CR 19-00231-FMO-2

 

 

court-ordered treatment to the aftercare contractors during the period of community
supervision. Defendant shall provide payment and proof of payment as directed by the
Probation Officer. If defendant has no ability to pay, no payment shall be required.

During the period of community supervision, defendant shall pay the special assessment
in accordance with this judgment's orders pertaining to such payment.

Defendant shall comply with the immigration rules and regulations of the United States, and
if deported from this country, either voluntarily or involuntarily, not reenter the United States
illegally. Defendant is not required to report to the Probation & Pretrial Services Office
while residing outside of the United States; however, within 72 hours of release from any
custody or any reentry to the United States during the period of court-ordered supervision,
defendant shall report for instructions to the United States Probation Office located at 300
N. Los Angeles Street, Suite 1300, Los Angeles, CA 90012-3323.

Defendant shall cooperate in the collection of a DNA sample from defendant.

Defendant shall submit his person and property- including any residence, premises,
vehicle, containers, papers, effects, under his control- to search and seizure at any time
of the day or night by any law enforcement officer or probation officer, with or without a
warrant, probable cause, or reasonable suspicion. If defendant resides with others during
the term of supervised release, defendant shall warn any other occupants that the
premises are subject to search pursuant to this condition.

Defendant shall pay to the United States a special assessment of $100, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate
of not less than $25 per quarter, and pursuant to the Bureau of Prisons’ Inmate Financial
Responsibility Program.

All fines are waived as the Court finds that defendant has established that he is unable
to pay and is not likely to become able to pay any fine.

Upon motion by the government, the Court dismisses Indictment, and Counts 3, 4, 7 and
8 of the First Superseding Indictment as to this defendant only.

In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
supervision for a violation occurring during the supervision period.

August 24, 2020

Cimcale Wi Okey

 

Date

 

U. S. District Judge
Fernando M. Olguin

 

CR-104 (wpd 10/18)

JUDGMENT & PROBATION/COMMITMENT ORDER Page 2 of 5
Case 2:19-cr-00231-FMO Document119 Filed 08/24/20 Page 3o0f5 Page ID #:612

USAvs. JOEL AGUIRRE CORTES

 

Docket No.: CR 19-00231-FMO-2

 

It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

August 24, 2020 By

 

Clerk, U.S. District Court

/s/ Vanessa Figueroa

 

Filed Date

Deputy Clerk

 

The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

While the defendant is on probation or supervised release pursuant to this judgment:

1. The defendant must not commit another federal, state, or
local crime;

2. The defendant must report to the probation office in the
federal judicial district of residence within 72 hours of
imposition of a sentence of probation or release from
imprisonment, unless otherwise directed by the probation
officer;

3. The defendant must report to the probation office as
instructed by the court or probation officer;

4, The defendant must not knowingly leave the judicial district
without first receiving the permission of the court or
probation officer;

5. The defendant must answer truthfully the inquiries of the
probation officer, unless legitimately asserting his or her
Fifth Amendment right against self-incrimination as to new
criminal conduct:

6. The defendant must reside at a location approved by the
probation officer and must notify the probation officer at
least 10 days before any anticipated change or within 72
hours of an unanticipated change in residence or persons
living in defendant’s residence;

7. The defendant must permit the probation officer to contact
him or her at any time at home or elsewhere and must permit
confiscation of any contraband prohibited by law or the terms
of supervision and observed in plain view by the probation
officer;

8. The defendant must work at a lawful occupation unless
excused by the probation officer for schooling, training, or
other acceptable reasons and must notify the probation
officer at least ten days before any change in employment or
within 72 hours of an unanticipated change:

9.

10.

ll.
12.

13,

14.

15.

The defendant must not knowingly associate with any persons
engaged in criminal activity and must not knowingly associate
with any person convicted of a felony unless granted permission
to do so by the probation officer. This condition will not apply to
intimate family members, unless the court has completed an
individualized review and has determined that the restriction is
necessary for protection of the community or rehabilitation;
The defendant must refrain from excessive use of alcohol and
must not purchase, possess, use, distribute, or administer any
narcotic or other controlled substance, or any paraphernalia
related to such substances, except as prescribed by a physician;
The defendant must notify the probation officer within 72 hours
of being arrested or questioned by a law enforcement officer;
For felony cases, the defendant must not possess a firearm,
ammunition, destructive device, or any other dangerous weapon;
The defendant must not act or enter into any agreement with a law
enforcement agency to act as an informant or source without the
permission of the court;

As directed by the probation officer, the defendant must notify
specific persons and organizations of specific risks posed by the
defendant to those persons and organizations and must permit the
probation officer to confirm the defendant’s compliance with such
requirement and to make such notifications;

The defendant must follow the instructions of the probation
officer to implement the orders of the court, afford adequate
deterrence from criminal conduct, protect the public from further
crimes of the defendant; and provide the defendant with needed
educational or vocational training, medical care, or other
correctional treatment in the most effective manner.

 

CR-104 (wpd 10/18)

JUDGMENT & PROBATION/COMMITMENT ORDER

Page 3 of 5
Case 2:19-cr-00231-FMO Document119 Filed 08/24/20 Page 4of5 Page ID #:613

USA vs. JOEL AGUIRRE CORTES Docket No.: CR 19-00231-FMO-2

 

 

 

The defendant must also comply with the following special conditions (set forth below).

 

 

 

STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
for offenses completed before April 24, 1996.

If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(6)()(F).

The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
3563(a)(7).

Payments will be applied in the following order:

1. Special assessments under 18 U.S.C. § 3013;
2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
States is paid):
Non-federal victims (individual and corporate),
Providers of compensation to non-federal victims,
The United States as victim:
3, Fine;
4. Community restitution, under 18 U.S.C. § 3663(c); and
5. Other penalties and costs.

CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
any line of credit without prior approval of the Probation Officer.

The defendant must maintain one personal checking account. All ofdefendant’s income, “monetary gains,” or other pecuniary proceeds
must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including
any business accounts, must be disclosed to the Probation Officer upon request.

The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

These conditions are in addition to any other conditions imposed by this judgment.

 

CR-104 (wpd 10/18) JUDGMENT & PROBATION/COMMITMENT ORDER Page 4 of 5
Case 2:19-cr-00231-FMO Document 119 Filed 08/24/20 Page 5of5 Page ID #:614

 

RETURN

I have executed the within Judgment and Commitment as follows:

Defendant delivered on to

 

 

Defendant noted on appeal on

 

Defendant released on
Mandate issued on

 

 

Defendant’s appeal determined on

 

Defendant delivered on to

 

 

at

 

the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

United States Marshal

By
Date Deputy Marshal

 

 

CERTIFICATE

I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
legal custody.

Clerk, U.S. District Court

By
Filed Date Deputy Clerk

 

 

 

FOR U.S. PROBATION OFFICE USE ONLY

Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.

 

 

(Signed)
Defendant Date

 

 

U. S. Probation Officer/Designated Witness Date

 

CR-104 (wpd 10/18) JUDGMENT & PROBATION/COMMITMENT ORDER Page 5 of 5
